01-15-00904-CR
                                      CHRIS DANIEL
     ft       S                    HARRIS COUNTY DISTRICT CLERK



                                                                                  FILED IN
    October 22, 2015                                                       1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
    RICK SOLIZ                                                             10/23/2015 1:06:26 PM
    ATTORNEY OF RECORD                                                     CHRISTOPHER A. PRINE
                                                                                    Clerk
    P.0 BOX 4051
,   HOUSTON, TX 77210

    Defendant’s Name: ERIK SANTANA GUANCHE

    Cause No: 1869024

    Court: COUNTY CRIMINAL COURT AT LAW #7

    Please note the following appeal updates on the above mentioned cause:

    Defendant's Notice of Appeal on motion only- filed date: 10/1 1/15 Ruling Made:
    7/14/15
    Court of Appeals Assignment: First Court of Appeals
    Appeal Attorney of Record: RICK SOLIZ
    Motion for New Trial Filed: 8/10/15


    Sincerely,


    S. NORRIS
    Criminal Post Trial Deputy

    CC: Devon Anderson
        District Attorney
        Appellate Division
        Harris County, Texas

          SANDRA POWELL (DELIVERED VIA E-MAIL)




    This is your notice to inform any and all substitute reporters in this cause.




                        1201 Franklin PO Box 4651 Houston, Texas 77210-4651
                 IN COUNTY CRIMINAL COURT 7

THE STATE OF TEXAS
                   OF HARRIS COUNTY, TEXAS                                       §   ! la
                                                                                     § o|l-n
V.

Erik Santana Guanche
                                                   '    CAUSE NUMBER
                                                                                 —
                                                                             186§&r£

                                                                               11 Hie
                                                                                  l"
                                                                                         3
                                                                                             ciÿr


                                                                                             S'*
     DEFENDANT’S NOTICE OF APPEAL FROM FINAL COURT DIRECTIVE                                 &
TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Erik Santana, the Defendant in the above-styled and numbered

cause and gives his Notice of Appeal to the First or Fourteenth Court of Appeals of Texas

from the final court order rendered against him.

       Said final directive disposing all matters was rendered against the Defendant from

an earlier appealed plea-bargained case. The original punishment assessed by the trial

court did not exceed the punishment recommendation by the prosecutor and agreed to by

the Defendant.

       The Defendant hereby gives notice that he desires to appeal on the basis that the

substance of the appeal (illegal proceedings and court directive) were raised by written

motion and ruled on/ignored by the trial court. No record, other than the motion(s) for

new trial and court docket sheet(s) are necessary for this appeal and defendant is not

requesting further records and has no funds to pay for additional records.

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the :         )tion   will be
delivered to the Harris County District Attorney’s Office:

                                                        Rick/bfiz
                                                        PO /ox 405 , Houston,
                                                                   1        TX 77210
                                                        713-869-8400, TBN 00785013
                                                        ATTORNEY PRO BONO FOR
                                                        DEFENDANT
C-72
Re». 9/84
                                                  1£

                    APPEAL CARD

Court
              l ( - vi-                  Cause No.
                                           I Zij/HDdM
                 The State of Texas


(JnJC                            {ÿu.dh ch&
                                       V\M- \5
Date Notice
of Appeal:ÿ         /o   /M (/
                                 VoL            P»-.
Judgment:
Judge Pre*iding_
Court Reporter
Court Reparter_
                 _
                 PÿMVV
                                   f*t)
                                       U    h
                                                Pg-.

                                                 { h 3 rfuÿJ

Court Reparter__
Attorney
on Trial                          gft I , 7,
Attorney
an Appealÿ     PrtJcSslz
        Appointed                Hired      17
Off«           £)loX       (


Jury Trial:         Yea           No

                AIO-S'OVN        SyiH
Companion Cases                        A
Of   Known)

Amount of
Appeal Band                    A> A
Appellant
Cantoned:            Yes          No

Date Submitted
to Appeal Section          !0-f(g-£
Deputy Clerbÿ            (J>r» /iÿ-s